IN THE COURT OF APPEALS OF IOWA

                                     No. 19-0498
                                 Filed June 5, 2019


IN THE INTEREST OF M.R.,
Minor Child,

M.R., Father,
       Appellant,

A.R.. Mother,
       Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Warren County, Brendan Greiner,

District Associate Judge.



         A mother and father separately appeal the order terminating their parental

rights. AFFIRMED.



         Jeremy M. Evans of Carr Law Firm, P.L.C., Des Moines, for appellant father.

         Tara M. Elcock of Elcock Law Firm PLC, Indianola, for appellant mother.

         Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

         Yvonne C. Naanep, Des Moines, attorney and guardian ad litem for minor

child.



         Considered by Vogel, C.J., and Mullins and Bower, JJ.
                                         2


BOWER, Judge.

       A mother and father separately appeal the juvenile court decision

terminating their parental rights. They independently claim the evidence was

insufficient to support termination, the court should have granted additional time

for them to resolve their issues, and exceptions to termination apply. We find

sufficient evidence supports the termination, additional time is not warranted, and

no exceptions preclude termination. We affirm.

       I.     Background Facts & Proceedings

       M.R., father, and A.R., mother, are the parents of M.R., born in 2013. On

December 30, 2017, the parents were arrested for shoplifting; M.R. was with them.

Law enforcement found drug paraphernalia on both parents, and the parents

admitted to regularly using heroin and prescription drugs while the child was in the

home. The child was placed with the maternal grandparents, and on January 2,

2018, the parents consented to the child’s removal and placement with the

grandparents. On February 14, the child was adjudicated in need of assistance

(CINA). After a dispositional hearing in March, the court ordered both parents to

address their substance-abuse and mental-health issues.

       The father, who is thirty-two years of age, has a long history with drugs,

including marijuana and prescription opioids since he was a teenager; after a sober

period, in 2012 he began taking pain pills again, progressing to heroin use in 2016.

He began using methamphetamine in mid-2017. The father attended inpatient

treatment in February 2018. He started family treatment court in February, but at

the end of March tested positive for multiple opioids and methamphetamine. At

the end of April, the father pleaded guilty to a drug offense dating from September
                                         3


2017, and the court sentenced him to fifteen years in prison. He had no visits with

the child while incarcerated, but he did call every week to talk with the child. The

father paroled out of prison in January 2019. After his release from prison, he

admitted a single use of methamphetamine approximately two weeks prior to the

termination hearing.

      The mother started taking prescription opioids following a back injury, using

more over time and turning to heroin in 2016. Following the removal, she started

family treatment court in February and continued with the court through relapses

and various treatment programs. In October, she failed to attend her court dates

and was suspended from the family treatment program.             The mother was

inconsistent in complying with testing and occasionally tested positive for opioids

or methamphetamine. The mother testified to regularly using methamphetamine

for the majority of the case. Throughout the case, she started multiple inpatient

and outpatient treatment programs but did not complete them. The mother was

inconsistent in attending visitation and would sometimes appear to be under the

influence of drugs. She did not call the child to talk on days without visits. The

mother had been in treatment for just over two weeks at the time of the termination

hearing, with her last admitted drug use earlier in the month.

      On December 28, 2018, the State filed a petition to terminate the rights of

both parents. A trial was held on February 25, 2019. The court heard testimony

from the mother, the father, the family services worker, the social worker, and the

maternal grandmother. The parents were both sober the day of the termination

hearing. On March 13, 2019, the court terminated each parent’s rights pursuant

to Iowa Code section 232.116(1)(f) and (l) (2018). Both parents appeal.
                                          4


         II.    Standard of Review

         We review termination-of-parental-rights cases de novo. In re A.B., 815

N.W.2d 764, 773 (Iowa 2012). “There must be clear and convincing evidence of

the grounds for termination of parental rights.” In re M.W., 876 N.W.2d 212, 219

(Iowa 2016). Clear and convincing evidence means there are “no serious or

substantial doubts as to the correctness of conclusions of law drawn from the

evidence.” In re L.H., 904 N.W.2d 145, 149 (Iowa 2017) (citation omitted). The

paramount concern in termination proceedings is the best interest of the child. In

re J.E., 723 N.W.2d 793, 798 (Iowa 2006).

         III.   Analysis

         The parents independently claim insufficient evidence supports the

termination of their parental rights, the court should have granted them additional

time to resolve the problems causing the removal, and exceptions apply negating

the need to terminate their parental rights.

         A.     Sufficiency of the evidence.      Each parent claims insufficient

evidence supported the termination of their parental rights under both Iowa Code

section 232.116(1)(f) and (l). Where the juvenile court has terminated a parent’s

rights on multiple grounds, “we need only find termination appropriate under one

of these sections to affirm.” In re J.B.L., 844 N.W.2d 703, 704 (Iowa Ct. App.

2014).

         We will address the termination of parental rights for each parent under

section 232.116(1)(f). Neither parent contests the first three elements: the child is

over four years of age, has been adjudicated CINA, and has been removed from

the parents’ physical custody for more than twelve months.              Iowa Code
                                           5


§ 232.116(1)(f)(1)-(3). Each parent claims the State failed to prove by clear and

convincing evidence that the child could not have been returned to his or her

custody at the time of the termination hearing. See id. § 232.116(1)(f)(4).

       At the time of the termination hearing, the father had been sober for less

than two weeks, having relapsed on methamphetamine shortly after his release

from prison. While the father had a stable home with his parents, he had not yet

begun substance-abuse or mental-health treatment. In the year since the removal,

the father made very little progress in addressing his problems contributing to the

child being adjudicated CINA. The father was not in a position for the child to be

returned to his care at the time of the termination hearing.

       At the time of the termination hearing, the mother had been sober for a little

more than two weeks. The majority of her sober period was spent in a controlled

inpatient environment, and she was moving to outpatient treatment the next day.

The completion of the first step in her substance-abuse treatment is a good first

step, but we note she did not choose to pursue treatment until after the termination

petition had been filed. Over the past year she was in a cycle of starting treatment

and then relapsing into a regular methamphetamine habit.             Even the mother

testified she was not ready for the child to be returned at the time of trial.

       We conclude there is clear and convincing evidence in the record to show

the child could not be safely returned to the care of either parent at the time of trial.

We determine the juvenile court properly terminated each parent’s rights under

section 232.116(1)(f).

       B.     Additional time. The mother claims the court should have granted

her additional time under Iowa Code section 232.104(2)(b) to resolve her problems
                                            6


prior to termination.    The father also claims the court should have ordered

additional time to resolve his issues before resorting to termination of his rights.

       In order for the court to order a six-month continuation of the child’s

placement, it must “enumerate the specific factors, conditions, or expected

behavioral changes which comprise the basis for the determination that the need

for removal of the child from the child’s home will no longer exist at the end of the

additional six-month period.” Iowa Code § 232.104(2)(b). The court found it

unlikely the parents could resolve the concerns within six months.

       After more than a year of services and uncertainty for the child, each parent

claims to be in the early stages of addressing the issues that led to the removal of

the child. The mother claims this time her treatment is different because it is her

choice to go to treatment.       The father claims his time in prison made him

understand the changes he needs to make in his life and motivated him to stay out

of jail. We cannot deprive a child of permanency by hoping someday the parents

will learn to be parents and provide a safe and stable home for the child. In re P.L.,

778 N.W.2d 33, 40 (Iowa 2010). We must “give primary consideration to the child’s

safety, to the best placement for furthering the long-term nurturing and growth of

the child, and to the physical, mental, and emotional condition and needs of the

child.” Iowa Code § 232.116(2).

       We cannot find the need for removal will no longer exist at the end of six

months as to either parent. We conclude the grandparents’ home is the best

placement to provide stability and for the child’s long-term growth. Termination of

the parents’ rights is in the best interest of the child.
                                         7


       C.     Exceptions. Finally, both parents claim the court did not need to

terminate their parental rights because the child is in the legal custody of the

maternal grandparents and termination would be detrimental to the child due to

their close bonds with the child. See Iowa Code § 232.116(3)(a), (c). The court

found “no clear and convincing evidence presented” showed an exception should

apply to stop the termination.

       The exceptions to termination of parental rights found under section

232.116(3) are permissive, not mandatory. In re A.S., 906 N.W.2d 467, 45 (Iowa

2018). It is within the court’s discretion to consider the circumstances of the case

and the best interest of the child in determining whether to apply the factors. In re

A.M., 843 N.W.2d 100, 113 (Iowa 2014). We recognize the parents are bonded to

the child. However, the adoptive family is the maternal grandparents, and they

have indicated the parents may be around the child if they are clean and sober.

Termination and adoption in this case provides stability to the child while allowing

the parents a way to maintain their bonds with the child. We find application of the

exceptions to termination under section 232.116(3) do not render termination

improper in this case.

       AFFIRMED.